Citation Nr: 1741927	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic joint pain including as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue including as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic muscle pain including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, followed by participation in the Army Reserves.  He subsequently served on active duty in October 1984 to June 1998.  He served in Southwest Asia from August 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence submitted since November 2006 does not show or even suggest that the Veteran's claimed chronic joint pain is the result of his military service.

2.  The Veteran is not shown to have a diagnosis of any disorder manifested by chronic fatigue.

3.  The Veteran is not shown to have a diagnosis of any disorder manifested by chronic muscle pain.




CONCLUSIONS OF LAW

1.  The November 2006 Board decision denying service connection for chronic joint pain is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2.  The criteria for service connection for chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for service connection for chronic muscle pain have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of the issue of whether new and material evidence has been submitted to reopen a previously denied claim, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment records and private treatment records were associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board but he declined. 

With regard to the new and material evidence claim, VA has determined that new and material evidence has not been received, the claim has not been reopened, and an opinion is not necessary.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  However, the Veteran was afforded a VA examination with regard to all of the claims on appeal.  Neither the Veteran nor his representative has objected to the adequacy of the opinions obtained during this appeal with regard to the claims on appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal

New and Material Evidence - Chronic Joint Pain

In this case, the Veteran is seeking to reopen the issue of entitlement to service connection for chronic joint pain which has been previously denied.  Specifically, in May 1999, the RO denied the Veteran's claim for swollen painful joints.  The Veteran appealed the denial of his claim.  The Board denied the Veteran's claim for swollen painful joints in November 2006.  The November 2006 Board decision represents the last final denial of the claim.  38 C.F.R. § 20.1100. 

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS);or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a m medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317.

As noted, in May 1999, the RO denied the Veteran's claim of entitlement to service connection for swollen painful joints.  The basis of the denial was that there was no medical evidence of findings or lay evidence verifying findings of chronic undiagnosed illness involving joint pain and swelling.  The Board upheld the denial in a November 2006 decision.  The basis of the Board decision was that there was no clinical evidence of the existence of swollen painful joints.  

At the time of the November 2006 Board decision, the evidence of record included available service treatment reports (STRs), VA outpatient treatment reports, private treatment reports, and VA examination reports.   

The available STRs reflect reports of left knee swelling in 1982.  He reported left ankle pain one year following a sprain in 1987.  He was assessed with chronic sprain syndrome of the left ankle in March 1987.  

The Veteran was afforded a VA examination in October 1998.  He complained of ankle pain with occasional swelling.  He also reported stiffness in his knees and hips over the previous five years.  Following a clinical evaluation, the examiner rendered a clinical impression of history of ankle sprain without any present evidence of active problems. 

Review of the Veteran's post-service VA treatment records indicates that he did not complain of joint pain or swelling on a routine basis or on a continuous basis.  The private medical records in evidence lack such findings as well. 

The Veteran was afforded another VA examination in November 2004; the examiner reviewed the claims file.  The Veteran reported bilateral knee pain.  He said that he had aches and pains in all of his joints occasionally, but especially his knees and he denied swelling, injuries to his knees and instability of the knees.  Following a clinical evaluation, the examiner rendered the clinical assessment that the Veteran occasionally had aches and pains of his joints, but no significant arthritis.  The examiner stated that the Veteran had no disability of his joints at all.

As noted, the RO denied the claim in a May 1999 rating decision and the denial was upheld by the Board in November 2006. 
 
In August 2010, the Veteran submitted an application to reopen a claim of entitlement to service connection for chronic joint pain. 

The Veteran submitted no additional medical evidence to establish a diagnosis for the claimed chronic joint pain.  Moreover, the Veteran did not report chronic joint pain at an October 2010 VA Gulf War examination.  Consequently, as was the case at the time of the final prior denial in November 2006, the evidence fails to establish a diagnosis of a disorder manifested by chronic joint pain including as due to an undiagnosed illness and the Veteran's active military service. 

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.  As such, the claim is not reopened, and this portion of the appeal is denied.

Service Connection - Chronic Fatigue and Chronic Muscle Pain

Historically, the Veteran submitted claims for entitlement to service connection for chronic fatigue and chronic muscle pain including as due to an undiagnosed illness in August 2010.  The claims were denied in a February 2011 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

Please see the service connection regulations cited above.  

A review of the STRs does not reflect any reports of fatigue or any disabilities manifested by fatigue.  The Veteran pulled a muscle in his left leg in June 1985.  The records are otherwise silent for any reference to muscle complaints.  

Post-service VA and private treatment reports do not reflect any complaints of chronic fatigue or chronic muscle pain on a routine basis or on a continuous basis.  

The Veteran was afforded a VA Gulf War examination in October 2010.  He did not report chronic fatigue or muscle pain at that time.  The examiner documented normal sensory, reflexes, strength, and muscle tone with no muscular atrophy.  Following a physical examination, the examiner did not render a diagnosis of chronic fatigue or chrome muscle pain.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for chronic fatigue or chronic muscle pain.   

The Board acknowledges that the Veteran is competent to report symptoms such as chronic fatigue and muscle pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced chronic fatigue and chronic muscle pain. 

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Neither the VA treatment nor private treatment reports of record reflect a diagnosis of disorder manifested by chronic fatigue or chronic muscle pain.  Additionally, when examined by VA, no diagnosis of chronic fatigue, chronic muscle pain, or any disorder manifested by chronic fatigue or chronic muscle pain was rendered.  Consequently, the objective findings do not support a diagnosis of any disorder manifested by chronic fatigue or chronic muscle pain.  Symptoms alone, such as chronic fatigue or chronic muscle pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Accordingly, the claims for service connection for chronic fatigue and chronic muscle pain are denied.















ORDER

The request to reopen the previously denied claim of entitlement to service connection for chronic joint pain is denied.

Entitlement to service connection for chronic fatigue including as due to an undiagnosed illness is denied.  

Entitlement to service connection for chronic muscle pain including as due to an undiagnosed illness is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


